In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Chancellor of the Board of Education of the City of New York, dated November 27, 1974, which terminated petitioner’s employment as a probationary teacher, petitioner appeals from a judgment of the Supreme Court, Kings County, entered September 17, 1976, which dismissed the petition. By order dated December 27, 1977, this court (1) remitted the proceeding to Special Term to hear and report expeditiously, with findings of fact, on the issue of the adequacy and extent of the record forwarded to the respondent Chancellor for his review of the recommendation of the Chancellor’s committee pursuant to section 105a of the by-laws of the board of education and (2) directed that the appeal be held in abeyance in the interim (Matter of Box v Board of Educ., 60 AD2d 651). Special Term has complied and has rendered a report in accordance therewith. Judgment reversed, on the law, with costs, determination annulled and petition granted to the extent that the matter is remitted to the respondent Chancellor for a new determination in accordance herewith. Special Term, found that the Chancellor made his determination on an incomplete record and that the documents submitted to the Chancellor did not provide him with sufficient information to make a considered judgment. We agree with that finding. Accordingly, the matter is remitted to the Chancellor for a new determination on a complete record which shall include the transcript of the testimony to be reviewed by him. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.